American Funds Insurance Series 333 South Hope Street Los Angeles, California 90071-1406 Phone (213) 486-9447 Fax (213) 486-9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary January 26, 2011 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Insurance Series File No. 002-86838 and No. 811-03857 Ladies/Gentlemen: On behalf of American Funds Insurance Series, we hereby file FormN-1A Registration Statement Post-Effective Amendment No. 52 under the Securities Act of 1933 (the “1933 Act”) and Amendment No. 52 under the Investment Company Act of 1940. This Post-Effective Amendment is being filed pursuant to Paragraph (a)(2) of Rule485 due to the addition of two new funds: Global Balanced Fund and Mortgage Fund. We propose that they become effective on May 1, 2011 and undertake to file a subsequent Post-Effective Amendment pursuant to paragraph (b) of rule 485 of the 1933 Act prior to May 1 in order to update certain data and exhibits for the new funds. If you have any questions about the enclosed, please telephone Michael Triessl at 213/615-4024 or me at 213/486-9447. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka Attachment cc: Rebecca Marquigny United States Securities and Exchange Commission Division of Investment Management - Office of Insurance Products
